Citation Nr: 1227429	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-06 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the feet as a result of surgery performed by the Department of Veterans Affairs in November 2005.      

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which the RO denied the benefits sought on appeal.  The Veteran, who had active service from August 1969 to November 1970, appealed that decision to the Board.  

Subsequently, the Veteran died in February 2010.  Due to the death of the Veteran, the Board dismissed the above-referenced claims in a November 2010 decision.  However, the Board's dismissal of the appeal did not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claims to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-387, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  Therefore, in December 2010, the Veteran's spouse (now the appellant) filed such a request, and in a February 2011 administrative decision, the RO found him eligible for substitution for the Veteran with respect to these claims.    

In May 2011, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  


   

FINDINGS OF FACT

1.  The Veteran did not have additional disability of the feet, including numbness and paresthesias, that was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or by events not reasonably foreseeable on the part of VA in furnishing surgical treatment in November 2005.  

2.  At the time of the Veteran's death, service connection was not in effect for any disease or disability.


CONCLUSIONS OF LAW

1.  The criteria of compensation under 38 U.S.C.A. § 1151 for additional disability of the feet, including numbness and paresthesias, as a result of surgery performed by the VA in November 2005, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.361, 3.800 (2011).

2.  The criteria for establishing entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16(a) (2011).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the appellant with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the appellant under the VCAA.

Duty to Notify

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in November 2006 adequately apprised the appellant of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in November 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the appellant received notice of the evidence needed to substantiate the claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I ) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the November 2006 letter also informed the appellant about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the appellant prior to the March 2007 decision that is the subject of this appeal in its November 2006 letter.  With respect to the Dingess requirements, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in November 2006), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The appellant has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the appellant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the appellant of its duty to assist in obtaining records and supportive evidence.  In addition, pursuant to the May 2011 remand, the RO obtained a VA medical opinion in May 2011 that was relevant to the 1151 claim.  In the opinion, the examiner addressed the pertinent questions of whether the Veteran had additional disability as a result of the VA surgery performed on her feet in November 2005; if so, then was it at least as likely as not (50 percent or greater degree of probability) that any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing the medical treatment; and if so, then was it at least as likely as not (50 percent or greater degree of probability) that any additional disability was the result of an event not reasonably foreseeable.  The May 2011 opinion was thorough in nature and the examiner provided findings that are adequate for adjudication of the 1151 claim.  The Board finds that the medical evidence of record is sufficient to resolve this appeal, and the VA has no further duty to provide an examination or opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  

As the claim for a TDIU must be denied as a matter of law because service connection is not in effect for any disease or disability, there is no further duty to notify or assist the appellant with respect to this claim.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the appellant, and thus, no additional assistance or notification was required.  The appellant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   


II. Analysis

A. 1151 Claim

In November 2005, the Veteran underwent heel spur resection of the bilateral feet at the VA Medical Center (VAMC) in Fort Wayne, Indiana.  The appellant contends that after the surgery, the pain in the Veteran's feet increased.  He also maintains that during the surgery, the medial calcaneal nerve was lacerated, bilaterally, which resulted in additional disability, specifically numbness and paresthesias in the feet.  The appellant seeks entitlement to compensation benefits under 38 U.S.C.A. § 1151 on such basis.

In order to warrant compensation under 38 U.S.C.A. § 1151, a claimant must demonstrate that the VA hospital care, medical or surgical treatment, or examination in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).

VAMC treatment records show that in November 2005, the Veteran underwent a bilateral Mitchell bunionectomy, as well as an osteotomy of the second metatarsals, bilateral, and excision of heels spurs, bilateral.  The pre- and post-operative diagnosis was bilateral bunions, with 35 degrees of hallux valgus and 14 degrees intermetatarsal angle.  In addition, the Veteran had metatarsal angulation deformities of the second metatarsals, bilateral, and she had heel spurs, bilateral.        

Prior to her surgery, the Veteran signed a Consent for Treatment/Procedure for an osteotomy, bunionectomy, and heel spur excision, dated in November 2005.  The consent form included the possible known risks from the aforementioned procedures, including, but not limited to, infection requiring antibiotic therapy, postoperative pain, nerve injury or numbness, and less than complete recovery of normal functions or pain relief.     

In January 2006, the Veteran was seen for delayed healing.  At that time, she stated that she had post-operative infections.  Upon physical examination, the examiner indicated that there was dried exudate in the left sock.  Both feet were warm and both feet had three incisions.  On the left side, the incision medial to the heel was draining and smelly, with unhealthy granulation and surrounding hyperkeratosis, like a non-healing indolent diabetic ulcer.  That was cleansed with Karaklenz.  A single suture was removed, excess skin was debrided, and dressing with Silvadene and roller gauze was applied.  The other two left foot incisions were healed.  On the right side, the medial heel incision was dry and hyperkeratotic.  The other two incisions were healed.  The examiner told the Veteran to continue Silvadene dressings daily and to return in one week to check progress of delayed healing.  

In February 2006, it was noted that the left incision was healing.  There was mild hyperkeratosis.  The Veteran wore extra depth shoes.  She was told she could return to work.  

Later in February 2006, the Veteran underwent a follow-up evaluation.  At that time, she stated that she tried to go back to work but that it was too painful.  The physical examination showed that the incision was well healed.  There was persistent pain on palpation and edema of the right heel, with numbness and paresthesia.  The assessment was plantar fasciitis and heel spur syndrome of the left foot.  The Veteran was advised to not work for one month and return to a cast boot.   

In a March 2006 podiatry note, it was indicated that the Veteran had persistent complaints of pain and numbness in her feet and heels.  The assessment was heel spur syndrome, bilateral.  The Veteran was advised to remain off work and continue wearing extra depth shoes and custom orthotics.  

In September 2006, the Veteran underwent a follow-up evaluation.  At that time, she stated that she had chronic pain in both heels and was unable to walk.  The Veteran indicted that prior to surgery, her pain was a 5/10 and that after her surgery, the pain increased to a 10/10.  

In September 2006, x-rays were taken of the Veteran's bilateral feet.  The impression was that there was no evidence of any recent fracture or dislocation.  There were spurs at the heels, bilaterally.  There were also deformities of the right second and left first and second metatarsals due to old injury.  

In September 2006, the Veteran underwent physical therapy.  At that time, she had complaints of inability to walk far distances, easy fatigability, and bilateral foot pain.  The examiner stated that the Veteran was obese and walked with a cane.  According to the examiner, the Veteran presented with fairly good functional mobility skills.  She was able to execute functional mobility safely and effectively independently.  However, she experienced shortness of breath upon exertion and was unable to walk far distances.  The examiner noted that she would benefit from a scooter to promote safe and effective mobility, especially for long distances.     

In September 2006, the Veteran filed a claim for compensation pursuant to   38 U.S.C.A. § 1151 for additional disability following her November 2005 surgery.  She stated that due to the surgery, she experienced increased pain in her feet and was no longer able to work.  According to the Veteran, she had worked as a cashier.       

In a November 2006 podiatry note, it was reported that the Veteran had complaints of pain in both feet.  It was noted that she had a history of heel spur surgery with no improvement.  

In a private medical statement from R.M.H., D.P.M., dated in April 2007, Dr. H. stated that he had been treating the Veteran at the Fort Wayne VAMC.  He indicated that she had undergone bilateral heel spur surgery prior to seeing him, and that she was several months post-op at the time of her first visit.  According to Dr. H., the Veteran had an open-type heel spur surgery and it was his belief that the medial calcaneal nerve was lacerated, bilaterally.  Dr. H. noted that according to the Veteran, it felt like she was "walking on a ball of Novocain."  There was some numbness and paresthesias distal to her incisions and with palpation of the incision.  The Veteran was obese and was finding it difficult to stand for over five minutes at a time.  Extensive conservative care had been tried including different types of extra-depth shoes and custom made orthotics.  She also tried medication which was not successful.  Dr. H. opined that the Veteran was unable to work in any type of standing job due to her surgical procedure.     

In May 2007, the RO received a letter from the Veteran's former employer, Ms. P.H.  In the letter, Ms. H. stated that she had hired the Veteran as a cashier in June 2004.  The Veteran was a very good employee until she developed problems with her feet.  She underwent surgery in November 2005 and went on leave.  According to Ms. H., the Veteran tried to return to work in February 2006 but was unable to perform her job due to bilateral foot pain and pain with prolonged standing.  After another period of rest, the Veteran again tried to return to work but was unsuccessful.  In September 2006, she stopped working due to her bilateral foot problems.  Ms. H. indicated that according to the Veteran, she was in more pain after the surgery than prior to the surgery.     

In May 2007, the RO received records from the Social Security Administration (SSA), which included a Disability Determination and Transmittal Report, dated in March 2007.  The SSA Disability Determination and Transmittal Report shows that the Veteran was awarded Social Security disability benefits for disorders of the back, discogenic and degenerative (primary diagnosis) and anxiety related disorders (secondary diagnosis).

In a private medical statement from G.M., D.P.M., dated in April 2008, Dr. M. stated that he had examined the Veteran in March 2008 for symptomatic lower extremities.  On examination, there was pain on palpation of the plantar aspects of both feet and pain on palpation of the lesser metatarsal phalangeal joints plantarly.  The Veteran was ambulating with a walker.  She had undergone bilateral foot surgery in November 2005 for correction of bunions and heel spurs.  There was excellent range of motion of the metatarsal phalangeal joints.  The neurovascular status was intact.  Bone quality appeared normal on x-rays, bilaterally.  Dr. M. reported that the diagnosis was capsulitis of the second and third metatarsal phalangeal joints of both feet and possible neuritis proximal near the heel regions.  

In February 2009, a hearing was conducted at the RO.  At that time, the Veteran testified that prior to her surgery, she was working full-time as a cashier and never missed a day's work due to her feet.  She stated that she developed pain in her feet.  Specifically, she indicated that walking felt like she was "walking on needles on her heels."  To avoid walking on her heels, she started to walk on the ball of her foot and she developed calluses.  She noted that she agreed to surgery.  However, according to the Veteran, she did not recall being told prior to her surgery the list of things that could go wrong.  She indicated that after the surgery, she developed numbness in both feet which she did not have prior to the surgery.         

Pursuant to the May 2011 remand, the RO obtained a VA medical opinion in May 2011.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  Prior to the Veteran's November 2005 surgery, she was diagnosed with bilateral hallux valgus, callosities, and heel spur.  She underwent Mitchell bunionectomy, bilateral osteotomies of the second metatarsals and removal of bone spur and release plantar ligament.  Informed consent was noted.  Postoperative records indicated that the Veteran was followed appropriately.  She developed a superficial wound infection that was treated with satisfactory results.  Although a private physician had stated that the Veteran was having significant pain complaints, the examiner noted that healing was occurring and the infection was ultimately controlled.  Neurovascular status of the plantar nerve was found to be intact.  The examiner indicated that a September 2006 radiology report showed that the Veteran's osteotomies were healed and that there were no residuals of infection noted (there were no findings of involucrum or sequestrum).  A physical therapy note showed that the Veteran had good functional ability skills and was able to execute functional mobility safely and effectively independently.  However, the Veteran was experiencing shortness of breath on exertion and was unable to walk for distances and, as such, a scooter was recommended.  

In regard to the question of whether the Veteran had additional disability as a result of the November 2005 surgery on her feet, the examiner stated that the Veteran had a wound infection that was treated appropriately and resulted in adequate healing.  That was a temporary disability.  In addition, the Veteran had chronic pain complaints which, according to the examiner, would be mere speculation on his part in view of lack of radiology and clinical changes.  The examiner reported that progress notes did not indicate any carelessness, negligence, or lack of proper skill, or error in judgment or similar instance of fault on the part of the VA in furnishing the medical treatment.  According to the examiner, the VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  A reasonable health care provider knowing the risk would attempt to correct the deformity.  However, complications were well-known but in most instances, were not foreseeable.  The surgeon did use a reasonable care within the standards of the medical community.  Informed consent was noted.  Based on those facts, it was reasonable to conclude that it was less likely than not that any disability was due to carelessness, negligence, or lack of proper skill or error in judgment.       

In light of the above, the first question to address is whether the Veteran had additional disability as a result of the November 2005 surgery.  In this regard, as noted by the examiner in the May 2011 VA opinion, although the Veteran developed a wound infection after the surgery, such infection was treated appropriately and resulted in adequate healing.  Thus, because it was only a temporary disability that ultimately resolved, it is not considered an additional disability that resulted from the Veteran's November 2005 surgery.   

However, the Board also recognizes that in the April 2007 private medical statement, Dr. H. indicated that it was his belief that during the November 2005 surgery, the medial calcaneal nerve was lacerated, bilaterally, which resulted in numbness and paresthesias in the Veteran's feet.  In this regard, a review of the November 2005 operative report shows that during surgery, on both feet, an incision was carried down inferior to the calcaneus at the level of the plantar aponeurosis.  In addition, given that treatment records show that after the Veteran's surgery, she had complaints of increased pain in her feet, with chronic numbness and problems with prolonged standing, the Board will accept that that during the Veteran's surgery, the medial calcaneal nerve was lacerated, bilaterally, which resulted in additional disability, specifically numbness and paresthesias in her feet.

In light of the above, as the Veteran is shown to have additional disability due to the November 2005 surgery, the Board notes that this case turns on the medical question of whether the Veteran's additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

The Board is certainly sympathetic to the difficulties the Veteran faced after her surgery.  However, upon review of the record, the medical evidence does not show that the Veteran's additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  In this regard, in the May 2011 VA opinion, the examiner noted that complications from the types of procedures that the Veteran underwent were well-known.  In fact, the Board observes that in the consent form signed by the Veteran prior to surgery, it was indicated that the possible known risks from the procedures that were to be performed on the Veteran specifically included nerve injury or numbness.  Thus, clearly, experiencing a nerve injury and/or numbness and paresthesias of the feet were known complications of the surgery that the Veteran underwent in November 2005.  In addition, the examiner in the May 2011 VA opinion stated that even with the known risks, a reasonable health care provider would attempt to correct the deformity.  Thus, the examiner concluded that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider; the surgeon used a reasonable care within the standards of the medical community.  The examiner further opined that it was less likely than not that any disability was due to carelessness, negligence, or lack of proper skill or error in judgment.  As the examiner reviewed the claims folder and provided a sound rationale for the conclusion, the opinion is afforded great probative value.

Additionally, the Board notes that there is no competent medical opinion to the contrary of record.  The Board recognizes that in the February 2009 hearing, the Veteran stated that she did not recall being told prior to her surgery the list of things that could go wrong and that if she had been told that there was a possibility that the medial calcaneal nerve could be lacerated, she would have "thought twice about consenting."  However, the fact remains that the consent form in this case was signed by the Veteran in November 2005, prior to her surgery, and in the consent form, it was specifically noted the procedures to be performed and the potential risks of the procedures, including nerve injury or numbness.  In view of such, the Board finds that informed consent was given prior to surgery and that such consent was sufficient, meeting the requirements of 38 C.F.R. § 17.32.  The Board thus concludes that the Veteran assumed the risks attendant to her bilateral foot surgery, which involved nerve injury or numbness.  

The Board also notes that an injury to the medial calcaneal nerve and/or numbness and paresthesias of the feet were not proximately caused by an event not reasonably foreseeable.  As stated above, the consent form specifically included these types of complications and it was noted that the complications were described and understood by the Veteran.  As such, the Board finds that these complications would have been foreseen by a reasonable health care provider.      

The Board has carefully considered the Veteran's contentions that she made prior to her death, and the appellant's contentions.  Lay statements are competent to establish the presence of observable or symptomatology as such comes through one of the senses, and may provide sufficient support for a claim.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this instance, however, the question as to whether the Veteran's additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable, is a complex medical issue that is beyond the ken of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this context, the Board gives greater probative value to the medical opinion of a skilled clinical professional than to the contentions of the Veteran and the appellant.  

Based on the foregoing, the Board concludes that entitlement to § 1151 compensation must be denied.  As reflected by the discussion above, the preponderance of the evidence is against a finding of fault on the part of VA or that the additional disability of numbness and paresthesias in the feet due to laceration of the medial calcaneal nerve, bilaterally, were the unforeseeable consequences of surgery in November 2005.  Nerve injury and numbness are known risks of the procedures that the Veteran underwent in November 2005, and as such, they are foreseeable complications.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to § 1151 compensation must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. TDIU Claim

In September 2006, the Veteran filed her claim for TDIU.  In March 2007, the RO denied the claim.  The Veteran subsequently filed a timely appeal.  However, due to the death of the Veteran, the appellant is substituting for the Veteran.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).

Prior to the Veteran's death, service connection was not in effect for any disability.   Therefore, at no time did the Veteran meet the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Furthermore, given the lack of service-connected disabilities, she may not receive an extraschedular total rating based on individual unemployability.  See 38 C.F.R. §§ 3.321, 4.16(b).  Accordingly, the claim for TDIU must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).








	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the feet, to include numbness and paresthesias, as a result of surgery performed by the VA in November 2005 is denied.   

Entitlement to TDIU is denied.    







____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


